Concurs in the above conclusions, except that he does not wish to be understood as consenting to the construction given the contract discussed in the majority opinion. He inclines to the view that the contract relied upon as an appointment of agency is, under the circumstances of the case, in all essential features a contract of sale to the Monarch Land  Loan Company; but, inasmuch as the question has not been directly presented in the briefs of the parties nor argued, he will not undertake to give his view at length.